241 F.2d 464
Joseph ORTEGAv.Sidney R. OLSEN et al.
No. 11848.
United States Court of Appeals Seventh Circuit.
February 12, 1957.
Rehearing Denied March 20, 1957.

Joseph Ortega, pro se.
John Gutknecht, State's Atty., Chicago, Ill., Gordon B. Nash, Charles D. Snewind, Meyer H. Goldstein, William S. White, Jr., Edward J. Fleming, Francis X. Riley, Asst. State's Attys., Chicago, Ill., of counsel, for appellee.
Before FINNEGAN, LINDLEY and SWAIM, Circuit Judges.
FINNEGAN, Circuit Judge.


1
Plaintiff Ortega's action for damages sought from Sidney R. Olsen, Clerk of the Criminal Court of Cook County, Illinois, and Hermann F. Post, Official Court Reporter of that Court, was dismissed and for that reason this appeal followed. Those two named defendants interposed a motion to dismiss Ortega's complaint, which is based upon the Civil Rights Acts, 42 U.S.C.A. § 1981 et seq., 28 U.S. C. § 1343, though various other statutory provisions are also involved and cited by him. After these pleadings were filed, Ortega by timely written motion asked leave of the district court to appear, defend and litigate himself, e. g. in his own proper person. Each side filed, and the record contains, memoranda of authorities for and against the defense motion to strike the complaint. That brief filed below by Ortega also presents an extensive discussion of the facts involved. Ortega is, and was, incarcerated in Joliet State Prison and has been proceeding in forma pauperis since the inception of this case in the district court. Neither the defense motion, nor that submitted by Ortega was expressly ruled upon by the district judge who, however, dismissed the case for want of prosecution when it was called. But all of the matters pending below culminated in and were disposed of by the dismissal order and there is absent any legal reason for disturbing it. Upon review of the record and under the facts it contains, we conclude that the district court did not abuse its discretion in dismissing the complaint for want of prosecution. The same district judge also disposed of an earlier and different action, instituted by plaintiff, and reviewed by our court in Ortega v. Ragen, 7 Cir., 1954, 216 F.2d 561, which has some relationship to the affirmance of Ortega's conviction for armed robbery, reported as People v. Ortega, 1955, 5 Ill. 2d 79, 125 N.E.2d 481.


2
Judgment affirmed.